Citation Nr: 1609882	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-37 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2, to include as due to exposure to herbicides.

2.  Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus type 2.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type 2.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus type 2.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus type 2.

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri, that denied the above claims.

This matter was previously before the Board in June 2013 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for ischemic heart disease, to include as due to exposure to herbicides, was raised by the Veteran in an Application For Disability Compensation And Related Compensation Benefits (VA Form 21-526EZ) received in October 2015, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has consistently asserted that he was a member of the 7th Ordinance Company of the 83rd Ordinance Battalion from January 1969 to August 1970 during a tour of duty in the Republic of Korea.  He has explained that he was in
Quality Control and routinely went with a SP5 Tackett to various Artillery companies on the Demilitarized Zone (DMZ) of Korea.  He added that his duties included watching Specialist Tackett inspect warheads mounted on certain rockets
aimed northward.

In March 2016, the AOJ apparently determined that the information required to corroborate the Veteran's claim of exposure to Agent Orange was insufficient to send to the United States Army and Joint Services Records Research Center (JSSRC) and/or was insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  It is unclear whether the Veteran has been provided with notice of this finding of the AOJ.  Moreover, in circumstances such as these, VA is directed to advise a claimant to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources.  See Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Sizemore  v. Principi, 18 Vet. App. 264, 273-74 (2004).  Therefore, the Board finds that the Veteran must be notified that he can submit alternative sources of evidence, including lay statements prepared by those who knew him in and since service that address the circumstances of his service in the Republic of Korea, which may be prepared by fellow service personnel (such as SP5 Tacket) as well as others who may have first-hand knowledge, such as friends, neighbors and family members.  Id.  

Accordingly, the case is REMANDED for the following action:


1.  The AOJ shall provide the Veteran with notice of the March 2016 Formal Finding that the information required to corroborate his claim of exposure to Agent Orange was insufficient to send to the JSSRC and/or the NARA.  Copies of such notice must be associated with the Veteran's claims file.

2.  The AOJ shall notify the Veteran that he may submit lay statements from himself and from other individuals who may have first-hand knowledge, and/or were contemporaneously informed of his in-service duties while in the Republic of Korea, including family members, friends, and fellow service personnel (to include from SP5 Tacket).  The Veteran should be provided with assistance in obtaining sufficient evidence from alternative sources.  He must be provided an appropriate amount of time to submit any additional lay evidence.

3.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






